Citation Nr: 1527143	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current kidney disorder first developed approximately two years following his discharge from service, and is due to exposure to ionizing radiation near Nagasaki, Japan.  Although the Board regrets the additional delay, a remand is required in order to attempt to verify the Veteran's exposure to ionizing radiation, to obtain additional medical records, and to furnish the Veteran a VA examination for the purpose of ascertaining the nature and etiology of his claimed kidney disorder.

Service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c) (West 2014); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Here, post-service medical records indicate that the Veteran has multiple cysts of various sizes on both kidneys; however, there is no evidence of kidney cancer or any of the other diseases listed under 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.

Regardless, a crucial issue for determination is whether the Veteran was exposed to ionizing radiation in service.  During his Travel Board hearing, he averred that he traveled through Nagasaki following the atomic bomb attack.  However, service personnel records-as well as photographs submitted by the Veteran-confirm only that he served in Japan.  More specifically, a "separation qualification record" indicates that Veteran drove a light truck and escorted the Emperor and Premier of Japan "from place to place," but does not verify precisely where he traveled.  Also of record is a VA memorandum stating that the Veteran does not meet the criteria for being at risk of radiation exposure.  This memorandum is inconclusive, however, as it does not include any supporting rationale or specific findings regarding the Veteran's exact locations in Japan.

In light of the evidence of a current kidney disorder and the ambiguity regarding the Veteran's specific locations in Japan, the Board is obligated to remand this matter for further development.  Initially, attempts must be made to verify whether the Veteran was exposed to radiation during service.  In addition, the AOJ should attempt to obtain all outstanding records, to include records from the Phoenix and Santa Fe VA medical centers, relating to the Veteran, as he stated during his Travel Board hearing that he received treatment at these facilities in the late 1940s for kidney problems.  The AOJ should also schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's kidney disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, to include records from the Phoenix VAMC and Santa Fe VAMC from the period immediately following his separation from service.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  After all records have been associated with the claim, undertake necessary actions to attempt to verify the likelihood of the Veteran's exposure to ionizing radiation while serving as light truck driver in Japan from April 1945 to December 1946.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.

3.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed kidney disorder.  The examiner is requested to review all pertinent records associated with the record, including lay statements and any documentation relating to possible radiation exposure.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that his kidney disorder was incurred in service, or is otherwise related to an event or incident of that service, to include as due to exposure to ionizing radiation.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

